Exhibit 10.74

 

LOGO [g648227g10u85.jpg]

STRICTLY PERSONAL AND CONFIDENTIAL

December 16, 2013

By Hand

Alexander Lussow

Dear Alex:

Re: Employment Arrangements

This letter confirms our recent discussions. We acknowledge that a “Change of
Control” as defined in your Change of Control letter dated June 30, 2006 (the
“CofC Letter”) occurred on June 4, 2012. This letter confirms our agreement with
respect to the timing of the termination of your employment by QLT, and your
corresponding rights and entitlements under the CofC Letter and your Employment
Agreement dated June 30, 2006 (the “Employment Agreement”) as follows:

 

1. QLT will terminate your employment effective, in its discretion, on only one
of the following dates:

  (a) March 31, 2014,

  (b) April 30, 2014, or

  (c) May 31, 2014;

but in no case later than May 31, 2014,

and you commit that you will not resign your employment prior to termination of
your employment by QLT;

 

2. upon the termination of your employment by QLT and provided that up to the
date of termination you continued to perform your duties in a manner consistent
with your current performance, you will be eligible to opt for the termination
entitlements set out in the CofC Letter and if you so opt, QLT will provide
those entitlements to you in accordance with the CofC Letter provided that in
lieu of any entitlement to moving expenses as set out in section 2.2(f) of the
CofC Letter and Part II of Schedule A to your Employment Agreement, QLT will pay
to you $50,000, less any required withholdings and deductions, at the time of
termination;

 

3. this letter is not written notice to you by QLT of the intended termination
of your employment and therefore the delivery or signing of this letter does not
itself constitute an “Involuntary Termination” as defined in the CofC Letter;
and



--------------------------------------------------------------------------------

Alexander R. Lussow    STRICTLY PERSONAL AND CONFIDENTIAL Page 2   

 

4. except as set out in this letter, the terms and conditions of the CofC Letter
and your Employment Agreement will continue to govern your employment with QLT.

The attached schedule to this letter sets out a summary of your entitlements
pursuant to the CofC Letter based on the three possible termination dates.

Please confirm your acceptance of the terms of this letter by signing and
returning to us the enclosed copy of this letter.

Yours truly,

QLT Inc.

 

/s/ Jeffrey Meckler

Jeffrey Meckler

Director and Chair of the Executive Transition Committee

Accepted and agreed to this 18th day of December, 2013.

 

/s/ Alexander R. Lussow

Alexander R. Lussow



--------------------------------------------------------------------------------

Alexander R. Lussow    STRICTLY PERSONAL AND CONFIDENTIAL Page 3   

Benefits and Payment Upon Termination (Cdn. $)

 

     31-Mar-14      30-Apr-14      31-May-14        Termination      Termination
     Termination  

Compensation:

        

18 Months’ Base Salary (1)

   $ 480,650       $ 480,650       $ 480,650   

Cash Bonus

        

2013 Performance Period (Estimated) (2)

   $ 160,217       $ 160,217       $ 160,217   

2014 Performance Period (3)

   $ 40,054       $ 53,406       $ 66,757   

18 Months’ Bonus Entitlement

   $ 240,325       $ 240,325       $ 240,325   

Benefits and Perquisites:

        

18 Months’ RRSP Contributions (4)

   $ 18,992       $ 17,123       $ 15,254   

Benefits Compensation (5)

   $ 45,395       $ 45,395       $ 45,395   

Outplacement Counselling

   $ 5,000       $ 5,000       $ 5,000   

Moving Expenses (6)

   $ 50,000       $ 50,000       $ 50,000      

 

 

    

 

 

    

 

 

 

Total

   $ 1,040,632       $ 1,052,114       $ 1,063,596      

 

 

    

 

 

    

 

 

 

 

(1) The base salary compensation is paid to the executive in one lump-sum
payment.

(2) Assumes that the executive has not yet been paid his 2013 bonus which is
typically paid by the Company by the end of February of the following year and
assumes goals are met but not exceeded.

(3)  The bonus must be pro-rated with respect to the portion of the calendar
year worked by the executive.

(4)  As the executive participates in the Company’s RRSP program, the payment
doesn’t include his RRSP contributions for 2013 or for the period worked in 2014
which would have already been paid prior to his termination date. The 18 month
amount declines because of the annual limit on contributions.

(5)  The executive is entitled to continued benefit plan coverage with the
exception of short-term disability, long-term disability and out of country
travel coverage for a period of 30 days and, at the election of the executive
until a date not to exceed the severance period, to either continued benefit
coverage or to compensation of 10% of base salary or any combination of the two.
The amount shown assumes the executive elects for a payment of 10% of his base
salary following the initial 30 day period.

(6)  The amount shown for moving expenses is paid at time of termination.

All payments are subject to required withholdings and deductions.